Name: Commission Regulation (EEC) No 3532/83 of 14 December 1983 altering the monetary compensatory amounts applicable in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/38 Official Journal of the European Communities 15. 12. 83 COMMISSION REGULATION (EEC) No 3532/83 of 14 December 1983 altering the monetary compensatory amounts applicable in the wine sector whereas this should be taken into account in fixing the monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 (J), as last amended by Regulation (EEC) No 3489/83 (4) ; Whereas from 16 December 1983 the new activating prices and the new representative rates fixed by Regu ­ lation (EEC) No 1223 /83 (*), as last amended by Regu ­ lation (EEC) No 1877/83 (6), and referred to in Annexes I to IX are applicable in the wine sector ; HAS ADOPTED THIS REGULATION : Article 1 1 . Part 6 of Annex I to Regulation (EEC) No 1245/83 is replaced by Part 6 of Annex I hereto. 2 . Annex II to Regulation (EEC) No 1245/83 is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 1 6 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 199 , 22 . 7 . 1983 , p. 11 . (3) OJ No L 135, 23 . 5 . 1983 , p. 3 . (4) OJ No L 349, 12 . 12 . 1983 , p. 1 . I 5) OJ No L 132, 21 . 5 . 1983 , p. 33 . 6) OJ No L 186, 9 . 7 . 1983 , p. 24. A N N E X I P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s 15 . 12 . 83 Official Journal of the European Communities No L 352 / 39 C C T he ad in g N o D es cr ip tio n A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts G er m an y D M N et h er la n d s F1 D en m ar k D k r U ni te d K in gd om £ Be lg iu m / Lu xe m bo ur g B fr s/ Lf rs Ir el an d £ Ir l Ita ly L it F ra nc e F F G re ec e D r ex 22 .0 5 B ex 22 .0 5 C I ex 22 .0 5 C II W in e pu t up in co nt ai ne rs of m or e th an th re e li tr es (a) Ta bl e w in e (') : (1 ) Ty pe R III fl (2 ) Ty pe s A II an d A III (2) (3 ) O th er (b ) Re d, ro se an d w hi te w in e fro m th ird co u n tr ie s : (1 ) Pr es en te d in th e do cu m en t V. I or V A .u nd er th e na m e Po rtu gi es er (2 ) Pr es en te d in th e do cu m en t V. I or V A . un de r th e na m e R ie sl in g or Sy lv an er (3 ) O th er (a) Ta bl e w in e (') (b ) Re d, ro se an d w hi te w in e fro m th ird co un tr ie s % vo l/ hl hi hi % vo l/ hl hi hi % vo l/ hl % vo l/ hl % vo l/ hl 12 ,2 8 17 ,1 9 12 ,2 8 17 ,1 9 7, 2 11 5. 5 16 1. 6 7, 2 11 5. 5 16 1. 6 7, 2 7, 2 7, 2 (') As de fin ed un de r No 11 of An ne x II to Re gu lat io n (E EC ) No 33 7/ 79 . (2) As de fin ed in Re gu lat io n (E EC ) N o 34 0/ 79 . No L 352/40 Official Journal of the European Communities 15. 12. 83 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,902 0,942 0,924 _ 0,990 _ 1,044 1,030 \  Milk and milk products 0,892 0,934 0,924  0,990  1,034 1,030   of Regulation (EEC) No 3033/80 0,902 0,942 0,924  0,990  1,044 1,030   Pigmeat 0,902 0,942 0,924  0,990   1,030   Sugar 0,902 0,942 0,924  0,990  1,044 1,030   Cereals 0,897 0,938 0,924  0,990  1,044 1,030   Eggs and poultry and albumins 0,902 0,942 0,924  0,990  1,044 1,030   Wine 0,902       1,030 